DETAILED ACTION
The filed on June 16, 2022 has been entered.
Claims 1-20 are pending, and claims 1-8 and 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Regarding claims 1-3, 6 and 7-8, the limitations of withdrawn claim 4 drawn to the nonelected species of Figure 3A-B are incorporated into claim 1, which renders the claim and its dependents withdrawn from consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 65, last sentence refers to “Figure 7,” which does not exist.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matayabas Jr., et al. (2003/0168731) in view of Murayama et al. (2015/0327397).
Matayabas Jr., et al. (paragraph 21, second sentence) discloses a heat transfer element comprising:
	a chamber defined at least in part by a housing (i.e. vapor chamber in paragraph 21, second sentence) having a metal portion (i.e. solder in paragraph 14 and TIM in paragraph 21, second sentence), the metal portion having a first side and a second side; and
	a phase change material disposed in the chamber (i.e. vapor chamber in paragraph 21, second sentence), the phase change material being in thermal communication with the first side of the metal portion;
but does not disclose the metal portion (i.e. solder) comprises an alloy forming metal.
	Murayama et al. (Figures 1-3) discloses a heat transfer element comprising: 
a housing 30 having a metal portion 42, the metal portion 42 having a first upper side and a second lower side; 
wherein the metal portion 42 (Figure 3) comprises an alloy forming metal 53 (i.e. nickel in paragraph 76) for the purpose of facilitating manufacture with a desired melting temperature.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Matayabas Jr., et al. the metal portion comprising an alloy forming metal (nickel) for the purpose of ease of manufacture as recognized by Murayama et al..   Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, substituting the metal portion (i.e. solder) of Matayabas Jr., et al. with the metal portion 42 of Murayama et al. would have been obvious.
The recitation “configured to be directly contacted to a metal surface of an element” is not a positive limitation, wherein the device of Matayabas Jr., et al. is structurally capable of being “directly contacted to a metal surface of an element.”
	Regarding claim 10, Matayabas Jr., et al. (paragraph 21) discloses the metal portion (i.e. solder) is a reactive metal, i.e. reactive to thermal energy.
Regarding claim 11, the limitations are considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  Additionally, the claim limitations are considered to be conditional or optional, since the “metal surface of the element” is not positively recited in claim 9.
	Regarding claim 13, the specific thickness of the metal portion is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any minimal thickness of the metal portion to minimize thermal resistance, while filling any gaps between the two mating surfaces.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the thickness of the metal portion directly affects the thermal resistance.
	Regarding claim 14, Murayama et al. (Figure 3 and paragraph 76) discloses the metal portion 42 comprises aluminum layers 54 and nickel layers 53 alternatingly stacked.

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matayabas Jr., et al. (2003/0168731) in view of Murayama et al. (2015/0327397) as applied to claim(s) 9-11 and 13-14 above, and further in view of Majumbdar et al. (2009/0056917).
	The combined teachings of Matayabas Jr., et al. and Murayama et al. lack the housing (i.e. vapor chamber) comprising a non-conductive frame that includes a base and a wall extending from the base.
	Majumbdar et al. (Figures 5-8) discloses a heat transfer element comprising: 
a housing (Figure 7) defining a chamber 20; 
inherently a phase change material disposed in the chamber 20; and
an element 50 attached to the housing,
wherein the housing comprises a non-conductive frame (i.e. silicon in paragraph 34, third and fourth sentences) that includes a base 130 and a wall extending from the base 130 (Figures 5-7) for the purpose of minimizing electrical shorts.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Matayabas Jr., et al. and Murayama et al. the housing comprises a non-conductive frame that includes a base and a wall extending from the base for the purpose of minimizing electrical shorts as recognized by Majumbdar et al..
	Regarding claim 12, Majumbdar et al. (paragraph 34, third and fourth sentences) discloses the housing further has a non-metal portion that comprises silicon.
Regarding claim 15, Figure 8 of Majumbdar et al. discloses the housing further comprises a spoke defining microchannels 120 extending from a first non-metal wall of the housing.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Regarding claim 10, Matayabas Jr., et al. (paragraph 21) discloses the metal bonding structure (i.e. solder) is a reactive metal bonding structure, i.e. reactive to thermal energy.” on page 4.
The instant Office action correctly states,
“Regarding claim 10, Matayabas Jr., et al. (paragraph 21) discloses the metal portion (i.e. solder) is a reactive metal, i.e. reactive to thermal energy.”
Applicant's arguments have been fully considered but they are not persuasive.
In the Restriction Requirement mailed on September 23, 2021, two species were presented:
I. 	The species illustrated in Figure 3A-B
II. 	The species illustrated in Figure 6A-B.
In the Election filed on November 22, 2021, applicants elected the species II. illustrated in Figure 6A-B.
In the present response, applicants opine the specification (paragraphs 65-66) provides a basis for the elected species of Figure 6A-B to read on claim 4 (previously withdrawn).  Paragraph 65 discloses “components of [element] 7 may refer to components that are the same or generally similar to like components of Figure 1A.”  Paragraph 66 discloses “In some embodiments, the spoke 74 can extend from a section of the frame. In some embodiments, the spoke 74 can contact the metal portion 14.”  However, the “species illustrated in Figure 6A-B” does not disclose these features in the drawing.  Applicants rely upon structure of other disclosed embodiments that are not shown in the “species illustrated in Figure 6A-B.”  Figure 6A (reproduced below) discloses the lower portion 18 of housing 10 having structure separating the phase change material 20 from the metal portion 14. 
Therefore, applicants’ remarks with respect to claim 1 and its dependents are moot.

    PNG
    media_image1.png
    418
    769
    media_image1.png
    Greyscale

Regarding applicants’ remarks (page 8) with respect to claim 9, the term “vapor chamber” is an art recognized structure containing a phase change material, as further evidenced by Chen et al. (2019/0039883) in the abstract.  The secondary reference of Murayama et al. previously applied to claim 14 meets the new limitation of claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763